Case 3:17-cv-06664-BRM-DEA Document 124 Filed 11/14/18 Page 1 of 4 PageID: 2574




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


NASDAQ, INC.; NASDAQ ISE, LLC;
AND FTEN, INC.;

             Plaintiffs,
                                             Civil Action No. 3:17-cv-06664-BRM-DEA
     v.

MIAMI INTERNATIONAL HOLDINGS,
INC.; MIAMI INTERNATIONAL
SECURITIES EXCHANGE, LLC; MIAX
PEARL, LLC; AND MIAMI
INTERNATIONAL TECHNOLOGIES,
LLC;

             Defendants.


                   NOTICE OF SUPPLEMENTAL AUTHORITY

          Currently pending before the Court is Defendants’ Motion to Dismiss the

 Complaint (Dkt. No. 28). Briefing closed on the motion on January 29, 2018.

 Plaintiffs Nasdaq, Inc., Nasdaq ISE, LLC, and FTEN, Inc. (“Nasdaq”) file this

 notice to bring to the Court’s attention subsequent authority that is relevant to

 Defendants’ motion to dismiss.

          Specifically, on October 9, 2018, the U.S. Court of Appeals for the Federal

 Circuit issued an opinion in Data Engine Technologies LLC v. Google LLC,

 Appeal No. 2017-1135, reversing-in-part the lower court’s grant of judgment on

 the pleadings that certain patent claims of three patents are ineligible under 35
Case 3:17-cv-06664-BRM-DEA Document 124 Filed 11/14/18 Page 2 of 4 PageID: 2575




 U.S.C. § 101. A copy of the opinion is attached as Exhibit A. The opinion is

 relevant to the eligibility of the patents at issue in Defendants’ pending motion to

 dismiss for at least the following reasons.

       (a)    The Federal Circuit held that, “The Tab Patents solved [a] known

 technological problem in computers in a particular way—by providing a highly

 intuitive, user-friendly interface with familiar notebook tabs for navigating the

 three-dimensional worksheet environment. . . . Representative claim 12 recites

 precisely this technical solution and improvement in computer spreadsheet

 functionality. The claim recites specific steps detailing the method of navigating

 through spreadsheet pages within a three-dimensional spreadsheet environment

 using notebook tabs.” Slip Op. at 13-14.

       (b)    Moreover, the Federal Circuit distinguished the Tab Patents at issue

 from claims that would have been found patent-ineligible, explaining that “[t]he

 claimed method does not recite the idea of navigating through spreadsheet pages

 using buttons or a generic method of labeling and organizing spreadsheets. Rather,

 the claims require a specific interface and implementation for navigating complex

 three-dimensional spreadsheets using techniques unique to computers . . . [and] the

 claim[s] recite[] a specific structure (i.e., notebook tabs) within a particular

 spreadsheet display that performs a specific function (i.e., navigating within a three

 dimensional spreadsheet).” Id. at 15, 18-19.
Case 3:17-cv-06664-BRM-DEA Document 124 Filed 11/14/18 Page 3 of 4 PageID: 2576




       (c)    In rejecting the alleged infringer’s argument that “humans have long

 used tabs to organize information [using] tabbed notebooks, binder dividers, file

 folders, and sticky Post-it notes,” the Federal Circuit clarified that “[i]t is not

 enough, however, to merely trace the invention to some real-world analogy. The

 eligibility question is not whether anyone has ever used tabs to organize

 information. That question is reserved for §§ 102 and 103. The question of

 abstraction is whether the claim is ‘directed to’ the abstract idea itself . . . . Google

 fails to appreciate the functional improvement achieved by the specifically recited

 notebook tabs in the claimed methods.” Id. at 20.

 Dated: November 14, 2018                 Respectfully submitted,

                                    By: /s/ Michael Critchley, Sr.
                                        Michael Critchley, Sr.
                                        Amy Luria
                                        CRITCHLEY, KINUM & DENOIA, LLC
                                        75 Livingston Ave, Suite 303
                                        Roseland, New Jersey 07068
                                        Telephone: (973) 422-9200
                                        mcritchley@critchleylaw.com

                                          Arun S. Subramanian (pro hac vice)
                                          Jacob W. Buchdahl (pro hac vice)
                                          Mark Hatch-Miller (pro hac vice)
                                          SUSMAN GODFREY L.L.P.
                                          1301 Avenue of the Americas, 32nd Floor
                                          New York, New York 10019
                                          Telephone: (212) 336-8330
                                          asubramanian@susmangodfrey.com
                                          jbuchdahl@susmangodfrey.com

                                          Floyd G. Short (pro hac vice forthcoming)
Case 3:17-cv-06664-BRM-DEA Document 124 Filed 11/14/18 Page 4 of 4 PageID: 2577




                                    SUSMAN GODFREY L.L.P.
                                    1201 Third Avenue, Suite 3800
                                    Seattle, Washington 98101
                                    Telephone: (206) 516-3880
                                    fshort@susmangodfrey.com

                                    Meng Xi (pro hac vice)
                                    SUSMAN GODFREY L.L.P.
                                    1900 Avenue of the Stars, Suite 1400
                                    Los Angeles, California 90067
                                    Telephone: (310) 789-3100
                                    mxi@susmangodfrey.com

                                Attorneys for Plaintiffs Nasdaq, Inc., Nasdaq
                                ISE, LLC, and FTEN, Inc.
